Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No., JP 2018-043605 filed on 03/09/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2019 and 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng, Xin et al.  "Facial age estimation by learning from label distributions." IEEE transactions on pattern analysis and machine intelligence 35.10 (2013)(“Xin”).
Regarding claim 1, Xin teaches a non-transitory computer-readable recording medium storing therein a learning program that causes a computer to execute a process comprising:
setting a label vector having one or a plurality of labels as components to corresponding data to be learned(Xin, pg. 2402, right-column, see also. fig. 2 and fig. 3, “Let                         
                            X
                            =
                             
                            
                                
                                    R
                                
                                
                                    q
                                
                            
                             
                        
                    denote the input space and                         
                            Y
                            =
                            {
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    y
                                
                                
                                    c
                                
                            
                            }
                        
                     denote the finite set of possible class labels. Given a training set S =                         
                            {
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            }
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            X
                        
                     is an instance,                         
                            
                                
                                    D
                                
                                
                                    i
                                
                            
                        
                    ={                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                            
                             
                        
                    } is the label distribution associated with                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ….” Xin teaches                          
                            
                                
                                    D
                                
                                
                                    i
                                
                            
                        
                    ={                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                            
                             
                        
                    } is the label distribution (i.e. setting a label vector having one or a plurality of labels as components) Given a training set S =                         
                            {
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            }
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            X
                        
                     is an instance (i.e. to corresponding data to be learned)); and 
learning a learning model including a neural network using the data to be learned and the label vector correspondingly set to the data to be learned(Xin, pgs. 2405-2406, left-column, see also Algorithm 2: CPNN, As algorithm 2 details the input into the algorithm consists of the training set:                         
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                    , and the convergence criterion                         
                            ϵ
                        
                     Xin teaches the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                     (i.e. learning a learning model including a neural network )                          
                             
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                     (i.e. using the data to be learned and the label vector correspondingly set to the data to be learned)).  
Regarding claim 2, Xin teaches the non-transitory computer-readable recording medium according to claim 1, wherein the process further includes: generating the label vector based on correlation between labels, each of the labels being correspondingly set to the data to be learned; and setting the label vector to the corresponding data to be learned(Xin, pgs. 2405, “Some classes are highly correlated with other classes (e.g., the neighboring ages). Utilizing such correlation is one of the most important approaches to improve the learning process… [l]abel
distribution learning provides a new way toward this purpose. The key step is to transform a single label or multilabel learning problem into a label distribution learning problem. This can be achieved by generating a label distribution for each instance according to the correlation among the classes” & see also Xin, pgs. 2405-2406, left-column, see also Algorithm 2: CPNN, As algorithm 2 details the input into the algorithm consists of the training set:                         
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                    , and the convergence criterion                         
                            ϵ
                        
                     Xin teaches The key step is to transform a single label or multilabel learning problem into a label distribution learning problem. This can be achieved by generating a label distribution for each instance according to the correlation among the classes (i.e. generating the label vector based on correlation between labels, each of the labels being correspondingly set to the data to be learned )                           
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                     (i.e. using the data to be learned and the label vector correspondingly set to the data to be learned)).  
Regarding claim 3, Xin teaches the non-transitory computer-readable recording medium according to claim 1, wherein the process further includes: determining, about a plurality of labels that are set to the data to be learned, correlation between the labels; setting, about a label that is not correlated with any 24Docket No. PFJA-18105-US: FINAL labels in the labels, a value indicating whether to be applicable to the label, and generating, about correlated labels, the label vector to which a value based on the correlation is set(Xin, pgs. 2405, “Some classes are highly correlated with other classes (e.g., the neighboring ages). Utilizing such correlation is one of the most important approaches to improve the learning  [l]abel distribution learning provides a new way toward this purpose. The key step is to transform a single label or multilabel learning problem into a label distribution learning problem. This can be achieved by generating a label distribution for each instance according to the correlation among the classes”); and setting the label vector correspondingly to the data to be learned(Xin, pgs. 2405-2406, left-column, see also Algorithm 2: CPNN, As algorithm 2 details the input into the algorithm consists of the training set:                         
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                    , and the convergence criterion                         
                            ϵ
                        
                    ).  
Regarding claim 4,  Xin teaches the non-transitory computer-readable recording medium according to claim 3, wherein the process further includes: generating, about the correlated labels, distribution of data that is applicable to each label; and generating the label vector from occurrence probability based on the distribution of data(Xin, pg. 2407, see also fig. 2 and fig. 3, “According to the chronological age of each face image, a label distribution is generated using the Gaussian or triangle distribution shown in Fig. 3. Then, the label distribution learning algorithms…are applied to the image set with the generated label distributions.” Xin teaches a label distribution is generated using the Gaussian or triangle distribution shown in Fig. 3 (i.e. generating, about the correlated labels, distribution of data that is applicable to each label ) fig. 2(c) and generating the label vector from occurrence probability based on the distribution of data).  
Regarding claim 5, Xin teaches a learning method comprising: 
setting a label vector having one or a plurality of labels as components to corresponding data to be learned(Xin, pg. 2402, right-column, see also. fig. 2 and fig. 3, “Let                         
                            X
                            =
                             
                            
                                
                                    R
                                
                                
                                    q
                                
                            
                             
                        
                    denote the input space and                         
                            Y
                            =
                            {
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    y
                                
                                
                                    c
                                
                            
                            }
                        
                     denote the finite set of possible class labels. Given a training set S =                         
                            {
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            }
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            X
                        
                     is an instance,                         
                            
                                
                                    D
                                
                                
                                    i
                                
                            
                        
                    ={                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                            
                             
                        
                    } is the label distribution associated with                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ….” Xin teaches                          
                            
                                
                                    D
                                
                                
                                    i
                                
                            
                        
                    ={                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                            
                             
                        
                    } is the label distribution (i.e. set a label vector having one or a plurality of labels as components) Given a training set S =                         
                            {
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            }
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            X
                        
                     is an instance (i.e. to corresponding data to be learned)); 
and learning a learning model including a neural network using the data to be learned and the label vector correspondingly set to the data to be learned, by a processor(Xin, pgs. 2405-2406, left-column, see also Algorithm 2: CPNN, As algorithm 2 details the input into the algorithm consists of the training set:                         
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                    , and the convergence criterion                         
                            ϵ
                        
                     & see also Xin, pg. 2406, right-column, “Two datasets are used in the experiments. The first is the FG-NET Aging Database… The second dataset is the much larger MORPH database.” Xin teaches the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                     (i.e. learning a learning model including a neural network )                          
                             
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                     (i.e. using the data to be learned and the label vector correspondingly set to the data to be learned) The first is the FG-NET Aging Database… The second dataset is the much larger MORPH database (i.e. by a processor)).  
Regarding claim 6, Xin teaches a learning device comprising: a processor configured to:  
25Docket No. PFJA-18105-US: FINAL set a label vector having one or a plurality of labels as components to corresponding data to be learned(Xin, pg. 2402, right-column, see also. fig. 2 and fig. 3, “Let                         
                            X
                            =
                             
                            
                                
                                    R
                                
                                
                                    q
                                
                            
                             
                        
                    denote the input space and                         
                            Y
                            =
                            {
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    y
                                
                                
                                    c
                                
                            
                            }
                        
                     denote the finite set of possible class labels. Given a training set S =                         
                            {
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            }
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            X
                        
                     is an instance,                         
                            
                                
                                    D
                                
                                
                                    i
                                
                            
                        
                    ={                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                            
                             
                        
                    } is the label distribution associated with                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ….” Xin teaches                          
                            
                                
                                    D
                                
                                
                                    i
                                
                            
                        
                    ={                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    d
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                            
                             
                        
                    } is the label distribution (i.e. set a label vector having one or a plurality of labels as components) Given a training set S =                         
                            {
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            ,
                             
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            }
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            X
                        
                     is an instance (i.e. to corresponding data to be learned)); and 
learn a learning model including a neural network using the data to be learned and the label vector correspondingly set to the data to be learned (Xin, pgs. 2405-2406, left-column, see also Algorithm 2: CPNN, As algorithm 2 details the input into the algorithm consists of the training set:                         
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                    , and the convergence criterion                         
                            ϵ
                        
                     Xin teaches the number of hidden layer units                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                        
                     (i.e. learning a learning model including a neural network )                          
                             
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                     (i.e. using the data to be learned and the label vector correspondingly set to the data to be learned)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-2017201444-A1(details comparison examples and respective label vectors for comparison examples)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129




/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129